DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
An engagement and care support platform ("ECSP") computer system for facilitating senior user engagement, the ECSP computer system including at least one processor in communication with at least one memory device, the at least one processor is programmed to: register a user through an application, wherein the user inputs personal and scheduling data into the application; register a caregiver associated with the user through the application; generate a senior profile based upon the user personal and scheduling data; build a daily interactive user interface that reflects the senior profile; display the daily interactive user interface at a first client device associated with the user; cause the first client device to initiate a daily interaction prompt to the user; determine whether any user interaction was received at the first client device in response to the daily interaction prompt; and transmit a daily update message to a second client device associated with the caregiver, the daily update message including an indication of whether any user interaction was received at the first client device.

Independent claim 20 recites similar limitations. The claimed invention is directed to the abstract idea of collecting user and caregiver information, analyzing an interaction with a computer device in communication with a second computer device, and determining whether a user of the computer device has interacted with the computer device.
The limitation of receiving input from the user indicative of the user interacting with the user computer device for a first time within a predefined period of time, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer systems,” a “processor” and a “memory device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computing device language, a computer system determining if a user of a computer device has interacted with the device in an amount of time in the context of this claim encompasses one skilled in the pertinent art to manually determine the details of a user’s situation and acknowledging whether a user interacts with the device and in what manner. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the “memory device” and “processor” of the “computer systems” to perform the claimed information collection, and subsequent determinations and communications. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of in response to the user interaction, transmitting a message to a second computer device of the caregiver including indicating whether any user interaction was received at the first client device, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data input or calculated, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claim language include limitations that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access a user’s data, analyze the data and some indication, and transmitting a message based on the analyses. This is a method of managing interactions between people. The mere nominal recitation of a generic display and generic computer devices does not take the claims out of the method of organizing human interactions grouping. The limitations seem to monopolize the abstract idea of patient analysis and general diagnostic techniques between a clinician and her patient that are well-established and conventional. Thus, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0259492 A1 to Cossman, hereinafter “Cossman,” in view of U.S. 2017/0214758 A1 to Engel, hereinafter “Engel.”
Regarding claim 1, Cossman discloses An engagement and care support platform ("ECSP") computer system for facilitating senior user engagement, the ECSP computer system including at least one processor in communication with at least one memory device, the at least one processor is programmed to: register a user through an application, wherein the user inputs personal and scheduling data into the application; register a caregiver associated with the user through the application; generate a senior profile based upon the user personal and scheduling data; build a daily interactive user interface that reflects the senior profile; display the daily interactive user interface at a first client device associated with the user; cause the first client device to initiate a daily interaction prompt to the user (See Cossman at least at Abstract; Paras. [0026]-[0029], [0034]-[0037], [0045]-[0050]; Figs. 4, 5]). 
Cossman may not explicitly describe but Engel teaches to determine whether any user interaction was received at the first client device in response to the daily interaction prompt; and transmit a daily update message to a second client device associated with the caregiver, the daily update message including an indication of whether any user interaction was received at the first client device (See Engel at least at Abstract; Paras. [0018]-[0019], [0036], [0051]-[0069], [0089]; Figs. 2, 3, 6, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cossman to incorporate the teachings of Engel, and provide receiving of a user input in response to a prompt and transmitting various data thereafter. Engel is directed to the tracking of user interactions. Incorporating the tracking of user interactions as in Engel with the remote consultation system as in Cossman would thereby improve the applicability, efficacy, and accuracy of the claimed living engagement and care support platforms.
 
Regarding claim 2, Cossman as modified by Engel discloses all the limitations of claim 1, and Engel further teaches wherein the processor is further programmed to cause the first client device to initiate the daily interaction prompt to the user as a visual prompt displayed within the daily user interactive user interface (See Engel at least at Paras. [0042]-[0049], [0051]-[0069], [0089]; Figs. 3, 6, 8).

Regarding claim 8, Cossman as modified by Engel discloses all the limitations of claim 2, and Engel further teaches wherein the processor is further programmed to: identify at least one content item of interest to the user based upon the senior profile; and -67-PATENT APPLICATION Atty Dkt No.: 34676-00272A-NP1 transmit the at least one content item of interest to the first client device for display within the daily interactive user interface, wherein the visual prompt comprises the at least one content item of interest (See id. at least at Paras. [0028]-[0032], [0051]-[0067], [0078]).

Regarding claim 9, Cossman as modified by Engel discloses all the limitations of claim 2, and Engel further teaches wherein the processor is further programmed to: receive a content item from the second client device; and transmit the at least one content item to the first client device for display within the daily interactive user interface, wherein the visual prompt comprises the at least one content item (See id.).

Regarding claim 19, Cossman as modified by Engel discloses all the limitations of claim 1, and Engel further teaches wherein the personal and scheduling data of the user includes user data including a name, a birthdate, a height, and a weight, user tasks including taking medicine, bathing, eating, paying bills, getting groceries, car maintenance, and home maintenance, user activities including social activities and physical activities, and user appointments including recurring appointments (See Engel at least at Paras. [0028], [0042], [0065]-[0067], [0078]).

Regarding claim 20, claim 20 recites substantially the same limitations as included in independent claim 1. Thus, claim 20 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cossman, in view of Engel and further in view of U.S. 10,152,150 B2 to Sherman, hereinafter “Sherman.”
Regarding claim 3, Cossman as modified by Engel discloses all the limitations of claim 2. Cossman and Engel may not specifically describe but Sherman teaches wherein the visual prompt comprises at least one image and an instruction to interact with the at least one image (See Sherman at least at Abstract; Col. 11 ln. 55 – Col. 12 ln. 3; Claims 1, 14, 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cossman and Engel to incorporate the teachings of Sherman, and provide a visual prompt to interact with an image. Sherman is directed to methods for facilitating user input via peripheral devices. Incorporating the techniques for facilitating user input as in Sherman with the tracking of user interactions as in Engel and the remote consultation system as in Cossman would thereby improve the applicability, efficacy, and accuracy of the claimed living engagement and care support platforms.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cossman, in view of Engel, in view of Sherman and further in view of U.S. 2012/0191788 A1 to Mellen, hereinafter “Mellen.”
Regarding claim 4, Cossman as modified by Engel and Sherman discloses all the limitations of claim 3. Cossman, Engel and Sherman may not specifically describe, but Mellen teaches wherein the processor is further programmed to receive the at least one image from the second client device (See Mellen at least at Para. [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cossman, Engel and Sherman to incorporate the teachings of Mellen, and provide receiving an image from a second device. Mellen is directed to methods for controlling the display for user selectable communications. Incorporating the display control techniques as in Mellen with the facilitating of user input as in Sherman, the tracking of user interactions as in Engel and the remote consultation system as in Cossman would thereby improve the applicability, efficacy, and accuracy of the claimed living engagement and care support platforms.

Claims 5-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cossman, in view of Engel, in view of Sherman and further in view of U.S. 2013/0147899 A1 to Labhard, hereinafter “Labhard.”
Regarding claim 5, Cossman as modified by Engel and Sherman discloses all the limitations of claim 3. Cossman, Engel and Sherman may not specifically describe, but Labhard teaches wherein the processor is further programmed to determine whether any user interaction was received at the first client device in response to the daily interaction prompt by determining whether any touch interaction was received at the first client device (See Labhard at least at Abstract; Paras. [0006]-[0007], [0020]-[0022]; Claims 5, 6, 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cossman, Engel and Sherman to incorporate the teachings of Labhard, and provide whether user interaction was received after a prompt indicating a touch response required. Labhard is directed to an Alzheimer’s support system. Incorporating the support system as in Labhard with the facilitating of user input as in Sherman, the tracking of user interactions as in Engel and the remote consultation system as in Cossman would thereby improve the applicability, efficacy, and accuracy of the claimed living engagement and care support platforms.

Regarding claim 6, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 5 and Labhard further teaches wherein the processor is further programmed to: receive an indication of touch interaction from the first client device; and generate the daily update message including the indication of the touch interaction (See id.).          

Regarding claim 7, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 5 and Labhard further teaches wherein the processor is further programmed to: receive, from the first client device, an indication that no touch interaction was received; and generate the daily update message including the indication that no touch interaction was received (See id.).

Regarding claim 11, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 1 and Labhard further teaches wherein the processor is further programmed to cause the first client device to initiate the daily interaction prompt to the user as an audio prompt (See id. at least at Paras. [0008], [0023]-[0025]; Claim 6).

Regarding claim 12, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 11 and Labhard further teaches wherein the audio prompt includes a question to be answered by the user (See id. at least at Paras. [0008], [0023]-[0025]; Claim 6).

Regarding claim 13, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 12 and Labhard further teaches wherein the processor is further programmed to determine whether any user interaction was received at the first -68-PATENT APPLICATION Atty Dkt No.: 34676-00272A-NP1 client device in response to the daily interaction prompt by determining whether any verbal response was received at the first client device (See id. at least at Abstract; Paras. [0005]-[0008], [0020]-[0025]).

Regarding claim 14, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 13 and Labhard further teaches wherein the processor is further programmed to: receive an indication of verbal response from the first client device; and generate the daily update message including the indication of the verbal response (See id.).

Regarding claim 15, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 12 and Labhard further teaches wherein the question to be answered by the user is associated with an activity to be performed by the user (See id.).

Regarding claim 16, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 12 and Labhard further teaches wherein the question to be answered by the user is associated with an activity previously performed by the user (See id.).

Regarding claim 17, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 1 and Labhard further teaches wherein the processor is further programmed to cause the first client device to initiate the daily interaction prompt to the user as an activity prompt including an activity to be performed by the user (See id.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cossman, in view of Engel, in view of Sherman, in view of Labhard and further in view of U.S. 10,043,369 B2 to Hopkins et al., hereinafter “Hopkins.”
Regarding claim 10, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 5. Cossman, Engel, Sherman and Labhard may not specifically describe but Hopkins teaches wherein the processor is further programmed to: determine that no interaction has been received at the first client device for a threshold number of days (See also Labhard at least at Abstract; Paras. [0006]-[0007], [0020]-[0022]; Claims 5, 6, 7); and transmit an alert to the second computing device, the alert including a message that the user has failed to interact with the first client device for the threshold number of days (See Hopkins at least at Col. 5, ln. 1-11; Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cossman, Engel, Sherman and Labhard to incorporate the teachings of Hopkins, and provide an alert when a response or expected interaction is not returned. Hopkins is directed to a method for sending emergency alerts. Incorporating the emergency alert system as in Hopkins with the support system of Labhard, the facilitating of user input as in Sherman, the tracking of user interactions as in Engel and the remote consultation system as in Cossman would thereby improve the applicability, efficacy, and accuracy of the claimed living engagement and care support platforms.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cossman, in view of Engel, in view of Sherman, in view of Labhard and further in view of U.S. 2019/0069154 A1 to Booth et al., hereinafter “Booth.”
Regarding claim 18, Cossman as modified by Engel, Sherman and Labhard discloses all the limitations of claim 17. Cossman, Engel, Sherman and Labhard may not specifically describe but Booth teaches wherein the processor is further programmed to: receive sensor data from sensors associated with the user, wherein the sensors include at least one of mobile device sensors, vehicle telematics sensors, home telematics sensors, and smart home device sensors; determine, based upon the sensor data, that the activity has been performed; and generate the daily update message including an indication that the activity has been performed by the user (See Booth at least at Abstract; Paras. [0008], [0021], [0067], [0077], [0117]; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Cossman, Engel, Sherman and Labhard to incorporate the teachings of Booth, and provide sensor data and sensors associated with the user that an action has been performed. Booth is directed to an assist device and system. Incorporating the assist device and system as in Booth with the support system of Labhard, the facilitating of user input as in Sherman, the tracking of user interactions as in Engel and the remote consultation system as in Cossman would thereby improve the applicability, efficacy, and accuracy of the claimed living engagement and care support platforms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2010/0191824 A1 to Lindsay et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686